Citation Nr: 1738937	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-29 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from April 1985 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in May 2016.  The hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right knee disorder was not present during service and is not related to service.  

2.  A left knee disorder was not present during service and is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for service connection of a left knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including all VA radiographic imaging reports.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  The Veteran was also afforded VA examinations, and the record includes probative medical evidence to determine whether either knee disorder is related to service or is secondary to a service-connected disability.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Service Connection

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. §  3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

A March 1986 service treatment record reveals the Veteran's history of right knee pain status-post running and physical training.  He reported that the right knee felt "like it [would] collapse when ambulating."  Examination showed no inflammation, edema, or effusion, and range of motion was full.  There was pain on the medial part of the patella when the knee was extended.  The diagnosis was first-degree sprain of right knee, resolving. 

An August 1987 treatment record reveals the Veteran's history of knee pain since twisting the knee the previous night.  He denied past history of hurting the knee.  Examination revealed minimal swelling.  The medial collateral ligament was very tender, there was pain with palpation, and motion was limited.  The initial diagnosis was possible right medial collateral ligament strain.  The Veteran was referred for examination by a physician.  After evaluation, the physician diagnosed right medial collateral ligament strain.  A follow-up August 1987 treatment record reveals the Veteran's history of continued pain.  After examination, the Veteran was assessed with resolving right medial collateral ligament strain.  A September 1987 treatment record reveals the Veteran's history of point tenderness to knee.  Range of motion was limited, and there was tenderness.  The diagnosis was medial collateral ligament strain.  A subsequent September 1987 separation examination record reveals normal clinical findings for the lower extremities. 

A May 2007 VA treatment record reveals the Veteran's history of right knee pain.  He reported injuring the right knee during service.  The diagnosis was right knee pain.  An October 2007 VA treatment record reveals the Veteran's history of bilateral knee pain.  A November 2007 VA treatment record reveals the Veteran's history of chronic left knee pain and an old injury in service. 

A September 2010 VA treatment record reveals the Veteran's history of a torn anterior cruciate ligament and intermittent right knee instability and pain.  The diagnosis was right knee arthralgia.  The record notes that X-ray imaging was ordered.  

A September 2011 VA treatment record reveals the Veteran's history of "issues" with his left knee.  He reported a history of torn anterior cruciate ligament/medial cruciate ligament on the left knee and "some on and off problems" since the initial injury in 1987.  After evaluation, the diagnosis was arthritis.  An October 2011 VA X-ray report indicates that imaging was within normal limits.  

A March 2013 VA treatment record reveals the Veteran's history of bilateral knee pain.  The Veteran reported right knee injury in 1987 and indicated that the knee "continued to hurt for several years."  He also reported left knee pain since 1992 that he attributed to compensating for the right knee.  After examination, he was assessed with patellofemoral syndrome.  

A June 2013 VA examination record reveals the Veteran's history of bilateral knee pain since 1986, after breaking up a fight while on guard duty.  No diagnosis was rendered.  

A February 2015 VA examination record reveals diagnosis of patellofemoral pain syndrome.  He reported right knee pain since twisting the leg when trying to break up a fight in 1987.  He reported left knee pain since 1992.  The record notes previous diagnosis of chondromalacia patella.  The examiner determined it was less likely than not that a knee disability was incurred in or related to service.  The examiner explained that although the Veteran had pain similar to his current pain in March 1986, the pain was resolving a week later, and the subsequent injury in 1987 was to the mediate cruciate ligament area, which was unique from his current condition.  The examiner found no indication of chronic pain to the medicate cruciate ligament following the 1987 injury and no mention of patellofemoral pain after March 1987 until 2013.  

A March 2016 MRI showed patellofemoral chondrosis.  The report indicates that the medial and lateral menisci were intact.  An April 2016 VA treatment record reveals the Veteran's history of knee pain since 1987, after injuring the knees while breaking up a fight.  The Veteran reported that he was told at the time of the incident that he had a ligament injury.  The diagnosis was right knee patellofemoral syndrome, chondromalacia.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a right knee disorder.  Initially, the Board finds the current right knee disorder, diagnosed as chondromalacia or patellofemoral syndrome, was not present until after the Veteran's service.  The record documents treatment for the right knee during service, notably treatment for patella pain in 1986.  However, the record includes no complaint or treatment for patella pain after March 1986, including when receiving treatment for the right knee, and normal clinical findings at separation, which the Board interprets as showing that the condition manifested by patella pain resolved during service.  The service record also documents treatment for right medial collateral ligament tenderness in August 1987.  Clinical examination was normal at separation, however, and the postservice records do not reveal a diagnosis involving the cruciate ligament.  Notably, radiographic imaging has shown no evidence of a ligament tear, and no diagnosis has been rendered after clinical evaluation.  Additionally, the record includes an opinion from a VA examiner that the right knee disorder was not incurred in service.  The Board notes that the Veteran has reported right knee symptoms since service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute any symptoms to the currently diagnosed chondromalacia or patellofemoral syndrome, and the Board notes that he has not specified that he has had symptoms consistent with his current disorder during and since service, notably symptoms affecting the patella.  Thus, the Board finds the right knee disorder was not present during service.  

The Board further finds the right knee disorder is not related to service.  A VA examiner has determined that the right knee disorder is not related to the Veteran's service, including the in-service injuries.  There is no medical opinion of record linking the right knee disorder to service.  Although the appellant might believe that his right knee disorder is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

The Board likewise concludes that service connection is not warranted for a left knee disorder.  Initially, the Board finds the left knee disorder was not present until after the Veteran's service.  The medical records dated during service reveal no complaint or finding of a left knee disorder, clinical examination was normal at separation, and the initial complaint of left knee pain dates 20 years after discharge from service.  There is no medical opinion that a current left knee disorder was present during service.  The Veteran has reported left knee symptoms since injury in service.  The record does not corroborate the claimed left knee injury, however - rather, it indicates that the injury involved the left knee - and the Veteran has alternately reported left knee symptoms only since 1992.  In light of these discrepancies, the Board finds the Veteran's histories of left knee symptoms since service are not credible.  

The Board further finds a left knee disorder is not related to service or service-connected disability.  There is no medical evidence of record linking a left knee disorder to service or a service connected disability, and the Board has determined that service connection is not warranted for a right knee disorder.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


